DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  there needs to be an “a” before rotary.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency,
Claim 1 recites the limitation "the heated manifold" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rotary output shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A rotary output shaft does not appear in claim 1, however it is found in claim 6.  As written claim 8 depends on claim 1, but claim 8 should depend on claim 6 and will be interpreted as such.
Claim 11 recites the limitation "the rotary output shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A rotary output shaft does not appear in claim 1, however it is found in claim 6.  As written claim 11 depends on claim 1, but claim 11 should depend on claim 6 and will be interpreted as such.
Claim 12 recites the limitation "the cooling plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cooling plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cooling plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the heated manifold" in lines 4 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Bazzo et al (EP 2679374; herein Bazzo, already of record).  Regarding claim 1, Bazzo teaches:
A manifold defining a resin channel for conveying liquid resin from an injection molding machine toward a mold cavity (hot runner 1, paragraph 0017)
A nozzle disposed on a lower surface of the heated manifold (injector 2)
A valve pin configured for linear movement within and along a longitudinal axis of the nozzle to control flow through the nozzle (valve pin 3)
An electric motor (electric motor 4) and transmission (pulley 8, wormscrew 9, transmission 10) configured to drive the valve pin (paragraph 0020)
A cooling block or cooling blocks assembled on the heated manifold and supporting the electric motor and transmission (casing 19, inlet connector 20, outlet connector 21, the inlet/outlet provides coolant to the casing, paragraph 0029)
Regarding claim 2, Bazzo teaches:
Wherein an adapter plate (support 18) is disposed between the manifold and the cooling block (as seen in the Figures the support 18 is disposed as claimed)
Regarding claim 3, Bazzo teaches:
Wherein the cooling block or blocks extend along the sides of the motor (as seen in Figures 1, 3, 8, 10, 12, 13, and 15, the casing 19 extends along the side of motor 4)
Regarding claim 4, Bazzo teaches:
Wherein the cooling block or cooling blocks extend over a top of the motor (as seen in Figures 8, 10, 12, 13, and 15, the casing 19 extends over a top of the motor 4)
Regarding claim 5:
See remarks regarding claim 4.
Regarding claim 6, Bazzo teaches:
Wherein the electric motor has a rotary output shaft (shaft 5)
Regarding claim 7, Bazzo teaches:
Wherein the transmission comprises a rotary to linear convertor (transmission 10 includes wormscrew 9, the wormscrew rotates an internal screw 11, which in turn creates a linear motion in the rocker 12, paragraph 0023, thus there is a rotary to linear convertor)
Regarding claim 8, Bazzo teaches:
Wherein the rotary output shaft has a horizontal axis of rotation (Figure 17, paragraph 0041) and the transmission comprises a first bevel gear coupled to the output shaft (bevel gear 26 attached to shaft 5), a second bevel gear on a driven shaft having a vertical axis of rotation (other bevel gear 26 attach to wormscrew 9), the first bevel gear meshed with the second bevel gear (As seen in Figure 17), and a rotary to linear converter for converting rotation of the driven shaft to linear movement of the valve pin (transmission 10 includes wormscrew 9, the wormscrew rotates an internal screw 11, which in turn creates a linear motion in the lever 27, paragraphs 0041-0043), thus there is a rotary to linear convertor)
Regarding claim 11:
Bazzo teaches a vertical orientation and other required structure in Figure 13 and paragraph 0036.  The valve pin 3 moves linearly in the vertical direction, thus there is a rotary to linear conversion.
Regarding claim 14, Bazzo teaches:
Wherein the adaptor plate defines an air gap between a bottom of the cooling plate and a top of the manifold (Figures 3 and 10 show that the support 18 provides an air gap between the bottom of the casing 19 and manifold 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo, in view of VEX Inventor’s Guide (http://cmra.rec.ri.cmu.edu/products/vex_easy_c/curriculum/path_planning/orchard/phase1/docs/gears.pdf).  Regarding claims 9 and 10:
Bazzo is silent to the gear ratio used.  However, in the same field of gearing, VEX teaches that the gear ratio controls the speed and torque of the system (page 3.5, Gear Ratio, first paragraph).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the gear ratio of Bazzo as needed to control the speed and torque as taught by VEX.  This is seen a routine optimization of known parameters, see MPEP 2144.05 II.

Claims 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo.  Regarding claims 12 and 13:
As previously discussed Bazzo teaches that the adaptor plate defines a spacing, but does not indicate a value.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a given spacing in a known arrangement, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV A)
Regarding claims 15-17:
Bazzo is silent to the material used for the support 18.  However, since the support 18 is being used in the same type of anticipate apparatus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select  a known material based on its suitability for its intended use (See MPEP 2144.07)


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzo, in view of Tan (U.S. PGPub 2016/0082634; already of record).  Regarding claims 18 and 19:
Bazzo does not show their manifold assembly in terms of additional molding structure.  However, in the same field of endeavor Tan teaches placing a manifold assembly within a cavity defined by mold plates (Figure 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the assembly of Bazzo in the needed molding system, since the art has shown such an assembly possible.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance there are only so many arrangements possible to combine a manifold assembly with a mold.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bazzo, in view of Lee et al (U.S. PGPub 2018/0079121; herein Lee, already of record).  Regarding claim 20:
As previously discussed Bazzo teaches the assembly of claim 1, but does not teach the duplication that occurs in claim 20.  However, in the same field of endeavor Lee shows that one can have two assemblies for a molding apparatus.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the assembly of Bazzo as shown in Lee, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743